266 S.W.3d 286 (2008)
Thomas BRADLEY, Appellant,
v.
KCI SHUTTLE, f/k/a MTSI, Respondent,
Axiom HR Solutions, Inc., Respondent,
Treasurer of the State of Missouri-Custodian of the Second Injury Fund, Respondent.
No. WD 68960.
Missouri Court of Appeals, Western District.
September 9, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 28, 2008.
Larry Delano Coleman, Raytown, MO, for appellant.
J. Scott Gordon, Overland Park, KS, for Respondents KCI Shuttle and Axiom HR Solutions, Inc.
Meridith L. Moser, Kansas City, MO, for Respondent State of Missouri.
Before JOSEPH M. ELLIS, Presiding Judge, JAMES E. WELSH, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM.
Thomas Bradley appeals from the Labor and Industrial Relations Commission's dismissal of his application for review of the administrative law judge's dismissal of his claim for worker's compensation. After a *287 thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).